COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
NO. 2-04-001-CV
   
   
KHALED 
OMAR                                                                     APPELLANT
   
V.
   
ZIPCO, 
INC.                                                                             APPELLEE
   
----------
FROM 
THE 342ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss Appeal.” It is the court's 
opinion that the motion should be granted; therefore, we dismiss the appeal. See
TEX. R. 
APP. 
P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
   
                                                                  PER 
CURIAM
  
  
PANEL D:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.

DELIVERED: 
January 29, 2004
 

NOTES
1. 
See Tex. R. App. P. 47.4.